Citation Nr: 0636329	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include as secondary to a cervical spine disorder.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to a cervical spine disorder.

3.  Entitlement to an effective date earlier than January 10, 
2005, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to July 
1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Board previously considered the issues of 
entitlement to service connection here on appeal in September 
2005 and determined that additional development of the 
medical record was required.  Unfortunately, the Board again 
finds that further development is necessary.  As such, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has developed chronic eye and 
head pain as a result of his severe cervical spine 
disability.  He and his wife credibly testified before the 
Board in April 2005 that they had been told by the veteran's 
treating physicians that the veteran did not necessarily have 
a migraine disorder, but that he experienced chronic 
headaches because of the pressure in his spine which radiated 
into his shoulders and up into his head.  The veteran's wife 
also stated that one of the veteran's physicians advised them 
that the only reason for the veteran's eye pain was his 
cervical spine disorder.

The medical evidence clearly shows a history of complaints of 
headaches and eye pain since approximately 2001.  
Interestingly, when the veteran underwent numerous VA spine 
examinations, he did not include his complaints of headaches 
and eye pain when discussing the repercussions of his neck 
pain.  Thus, many examination reports do not include opinions 
regarding the veteran's complaints of headaches and eye pain.

Upon VA neurologic examination in April 2006, the examiner 
noted that he had difficulty with previous examiners not 
being able to link the veteran's neck and shoulder pain to 
his in-service injury.  In June 2006, that same examiner 
reported that the record showed the first complaints of 
headaches in 2001 so he could not associate the headaches 
with the veteran's service or cervical spine disability.  
Unfortunately, the examiner did not explain why recent 
complaints could not be related to a worsening cervical spine 
disability.

Upon VA eye examination in April 2006, the examiner opined 
that because the veteran's complaints of headaches occurred 
despite his intraocular pressure being controlled, the eye 
pain was most likely associated with headaches which were 
attributed to the cervical spine injury or history of 
migraines.  The examiner went on to say that the veteran's 
primary issue was his cervical spine or migraine disorders.  
In June 2006, a different examiner submitted an addendum to 
the examination report and opined that the veteran's open 
angle glaucoma, early cataracts and exophoria were not likely 
related to active service, any incident therein or to 
service-connected disabilities.  This examiner further opined 
that headaches were not likely related to glaucoma or other 
ophthalmologic conditions.  The second examiner, however, did 
not address the primary complaint of pain in the left eye and 
its possible link to cervical spine pain.

Following a complete review of the record evidence, the Board 
finds that the medical opinions of record are not sufficient 
upon which to make a determination as to the nature and 
etiology of the veteran's complaints of headaches and eye 
pain.  The record is conflicting in many ways and there is a 
definite suggestion that the veteran has headaches and eye 
pain due to continuing severe neck pain.  Although he may not 
have separate migraine and eye disorders, he may very well 
have additional components of his cervical spine disorder 
that need to be addressed to properly evaluate his service-
connected neck disability.  Therefore, the Board apologizes 
for further delaying a final decision in this matter, but 
finds that a remand is necessary pursuant to 38 C.F.R. 
§ 3.159(c)(4) to have a neurology specialist address the 
veteran's continued complaints of pain.  

Upon remand, the veteran should be provided notice with 
respect to his rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA) as he was never given 
notice specific to the issues here on appeal.

Additionally, in a November 2006 informal hearing 
presentation, the veteran's representative submitted a notice 
of disagreement with respect to the assignment of an 
effective date of January 10, 2005, for the grant of a total 
rating by the RO in its March 2006 rating decision.  This 
issue is not properly before the Board as the appeal has not 
been perfected, however, a remand is necessary to ensure that 
a statement of the case is issued if the benefits sought 
cannot be granted.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
with respect to the issues of entitlement 
to service connection for headaches and an 
eye disorder, to include as due to 
service-connected disability.  Perform all 
necessary development following any 
response from the veteran.

2.  Schedule the veteran for a neurology 
examination to determine the nature and 
etiology of the veteran's complaints of 
headaches and eye pain.  The examiner 
should review the claims folder and 
perform all necessary testing.  The 
examiner should render all appropriate 
diagnoses and state whether the veteran's 
complaints of pain are part and parcel of 
his cervical spine disability or separate 
disabilities all together.  The examiner 
should comment on the April 2006 VA 
examiner's opinion that the veteran's eye 
pain and headaches are attributable to his 
cervical spine disability.  The examiner 
should comment on any relationship between 
the veteran's complaints and his 
psychiatric disorder, Parkinson's disease, 
and medication required for his various 
disabilities.  The examiner must support 
all opinions with complete rationale, 
noting that simply stating that one 
complaint is not related to a certain 
disability is not sufficient without 
explaining the opinion; it is also 
insufficient rationale to say that because 
complaints started in 2001 they cannot be 
related to a service-connected disability.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  If the 
veteran's complaints are deemed to be part 
of a disability that is already service-
connected, proper evaluation of the 
complaints should be considered.

4.  The issue of entitlement to an earlier 
effective date for the grant of a total 
rating should be reviewed on the record 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Statement of the Case and advised of the 
appropriate time limits to perfect the 
appeal.  This issue should not be returned 
to the Board unless the veteran perfects 
an appeal.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



